DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-27 are pending. Claims 1-13 are currently amended. Claims 14-22 were previously withdrawn. Claims 23-27 are newly added. 
In response to the amendment, filed 03/22/2022, the following objections and rejections are withdrawn from the previous office action, mailed 12/22/2021:
Previous objections to the specification and claims.
Certain rejections under 35 U.S.C. 112(b), see below.

Drawings
The drawings are objected to because: Fig. 2 depicts the stationary NIR irradiation device with the same reference number as the movable NIR irradiation unit 111 of Fig. 1; the stationary NIR device should be labeled 111’ (p.7, last paragraph).  In Applicant’s Remarks, filed 03/22/2022, it was indicated that a replacement sheet for Fig. 2 has been filed, however no replacement sheet has been received.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 23 is/are objected to because of the following informalities:  
Claim 1, in the third paragraph as amended, and claim 23 each recite “wherein the respective polymer ply of powder or filament and is preheated…” The examiner understands that “and” should have been removed with the phrase “optionally…” and therefore “and” should be removed from the limitations.
Claim 1, in the last paragraph as amended, and claim 23 each recite “using apparatus comprising IR radiators…” which should read “using an apparatus comprising IR radiators…”
Appropriate correction to the above issues is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 23, third paragraph, the phrase “the respective polymer ply of powder or filament” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. The claim has previously introduced multiple “polymer plies of powder or filament,” and it is not clear to one of ordinary skill in the art which polymer ply of powder or filament is the respective polymer ply of powder or filament referred to by the claim limitation.
Similarly, regarding claims 1 and 23, in the last paragraph, the phrase “the applied polymer ply of powder or filament” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. The claim has previously introduced multiple “polymer plies of powder or filament” applied, and it is not clear to one of ordinary skill in the art which polymer ply of powder or filament is the applied polymer ply of powder or filament referred to by the claim limitation.
Claims 3 and 25, last line, recite “for preheating the polymer ply of powder or filament.” There is insufficient antecedent basis for this limitation in the claim. It is unclear which polymer ply of powder or filament is referred to by the claim limitation, since it is not clear which polymer ply is preheated in claims 1 and 23 as set forth above.
Claim 4 recites “wherein the near IR radiation is sequentially irradiated in sections of the total area of the respective polymer ply of powder or filament.” The claim is indefinite because claim 1 previously introduced near IR radiation used for both preheating and local heating above the sintering or melting temperature, and it is unclear which near IR radiation step is referred to by the instant claim limitation and “the near IR radiation.”
Claim 4 recites “the respective polymer ply of powder or filament.” There is insufficient antecedent basis for this limitation in the claim. “The respective polymer ply…” referred to is unclear as described for claim 1.
Claim 4 as amended recites, “wherein the selective local heating above the sintering or melting temperature is carried out in each case for predetermined points within preheated partial section.” The intended scope of the limitation is unclear to one of ordinary skill in the art, specifically with regard to the “predetermined points within preheated partial section.” A partial section has not been defined, nor has preheating a partial section been described.
Claim 8 recites the limitation “the polymer ply of powder or filament.” There is insufficient antecedent basis for this limitation in the claims. Claim 1 previously introduced multiple polymer plies of powder or filament, therefore it is unclear which polymer ply is referred to by the claim.
Claim 11 recites “various agents increasing the absorption coefficient with different colors are used, or the same agents with different colors are used…” The intended scope of the limitation is unclear, because the claim appears to be reciting essentially the same limitation twice which leads to confusion as to the meaning of the claim (“various agents…with different colors are used, or the same agents with different colors are used…”). Clarification is required.
Claim 13 recites the limitation “the applied polymer ply of powder or filament.” There is insufficient antecedent basis for this limitation in the claims. Claim 1 previously introduced applying multiple polymer plies of powder or filament, therefore it is unclear which polymer ply is referred to by the claim.
Regarding claim 27, the phrase "in particular" (line 2 and line 3) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear if the phrase “in particular” is intended to communicate a preference or a requirement, and therefore the metes and bounds of the claim are not clear. See MPEP § 2173.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 13, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ederer et al., US 2017/0355137 A1 (of record) in view of Wirth et al., EP 1412684 B2 (of record). A WIPO machine translation of Wirth has been made of record and is referred to herein.

Regarding claim 1, Ederer teaches a 3D hot-melt printing process for producing a three-dimensional product (method of producing 3D moulded parts [0070], [0180]) essentially from a polymer powder or polymer filaments (from particulate material such as polyamide powder [0041], [0070]), 
Wherein the three-dimensional product is built up layer-by-layer by applying polymer plies of powder or filament to an existing layer (particulate material is applied onto a construction field in a defined layer, the process steps are repeated [0070]) and by selective local heating of predetermined points of the polymer plies of powder or filament above a sintering or melting temperature of the powder or filaments and sintering or fusing the melted points with the existing layer (sintering step at a sintering temperature above the melting temperature of the powder [0070]);
Wherein the respective polymer ply of powder or filament is preheated (first heating step is conducted [0070], [0180]) to a temperature with a predetermined difference to the sintering or melting temperature by IR radiation (first heating step heats the newly applied layer to a basic temperature which is within the sintering window [0070], newly applied layer is preferably heated by radiation such that it quickly reaches the basic temperature [0084], [0099]; regarding the basic temperature and temperature band see [0049], [0066], [0067]); 
Wherein the local heating above the sintering or melting temperature is carried out by near IR radiation using an apparatus comprising IR radiators ([0070], [0091], [0129], [0180]), with a radiation density maximum in the wavelength range between 0.77 and 1.2 μm (0.9-1.1 μm, or 1 μm, [0070]; emitter 1 @ 1.2 μm and emitter 2 @ 0.98 μm [0129]). As to the wavelength ranges, a specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03).
Ederer discloses local heating above the sintering or melting temperature is carried out by near IR radiation, and Ederer describes an embodiment where preheating is done by an emitter with a wavelength of 3-8 μm ([0070]). Ederer does not explicitly disclose the preheating is also carried out specifically using near IR radiation in the claimed range.
However, Ederer teaches that the same sintering heat source, which is disclosed throughout as emitting near IR radiation (e.g., [0070], [0129]), can be used for the temperature adjustment of the particulate material including preheating the new layer and for sintering ([0180]). Ederer teaches that the specific wavelength or wavelength spectrum of the lamp(s) should be adapted to the respective particulate material used, among other process parameters ([0110]). Ederer discloses a configuration specifically using two emitters each within the claimed spectrum of 0.77-1.2 μm ([0129]), as well as an embodiment where each of the heating elements is disclosed as having a wavelength range overlapping the claimed range ([0119]-[0120]). 
Since Ederer describes multiple embodiments where each of the heating devices which could perform the preheating is configured to emit near IR radiation in the claimed range or in a range overlapping the claimed range, one of ordinary skill in the art would conclude that Ederer teaches additionally that preheating, at least with the described devices, is done using near IR radiation, and the claimed wavelength range would have been obvious in view of Ederer.
Ederer teaches embodiments of the means of near IR radiation with a power of 1-2 kW ([0113], [0119], [0214]), however Ederer is silent as to the power density (power per unit area) of the means of near IR radiation, and therefore is silent as to the means of near IR radiation having a high power density above 200 kW/m2.
Wirth teaches a method for heating of a body with improved efficiency, where near infrared radiation in the wavelength range of 0.78-1.5 μm is used for heating ([0007], [0010]). Such processes are necessary in the hot-forming of thermoplastics, such as for producing moulded parts with a surface structure ([0026]). Wirth teaches an embodiment of the invention where the power density of the electromagnetic radiation is preferably above 200 kW/m2 ([0017]). Wirth teaches the use of high power densities is characteristic for many methods of NIR technology, and in this way particularly short irradiation durations can be achieved ([0017]). According to Wirth, the method makes it possible in principle to produce the heating of a body particularly quickly and with low cost and energy expenditure ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus comprising IR radiators having an unspecified power density taught by Ederer with the IR radiators having a high power density above 200 kW/m2 as taught by Wirth in order to achieve the benefits of short irradiation times and efficiency in terms of cost and/or energy expenditure.

As to claim 2, Ederer teaches wherein for local heating above the sintering or melting temperature, near IR radiation with a radiation density maximum between 0.77 and 1.0 μm is used (sintering step is effected by an emitter with a wavelength of 0.5-1.5 μm, preferably 0.9-1.1 μm, more preferably, 1 μm [0070]). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity” (MPEP 2131.03 (II)). In this case, both the prior art and the instant claim teach a narrow range and the overlapping region is relatively large with respect to each individual range. Furthermore, the specific embodiment disclosed by Ederer of 1 μm is entirely touching the claimed range. It is considered that the prior art range discloses the claimed range with “sufficient specificity” and therefore anticipates the claimed range of 0.77-1.0 μm.

As to claim 3, Ederer teaches wherein a temperature difference of 20K or more, or of 25K or more, to the sintering or melting temperature is realized when using near IR radiation for preheating the polymer ply of powder or filament ([0070], [0099]). 

As to claim 4, Ederer teaches wherein the near IR radiation is sequentially irradiated in sections of the total area of the respective polymer ply of powder or filament, wherein the selective local heating above the sintering or melting temperature is carried out in each case for predetermined points within a preheated partial section (“selective solidification” of preheated areas printed with selectively applied absorber [0070]).

As to claim 5, Ederer is silent as to the power density of the near IR radiation is in a range between 500 kW/m2 and 2 MW/m2.
Wirth teaches the power density of the near IR radiation is preferably above 200 kW/m2, and preferably above 1 MW/m2 ([0017]). The claimed range overlaps the range disclosed by the prior art and thus a prima facie case of obviousness exists (MPEP 2144.05(I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means of near IR radiation taught by Ederer with the means of near IR radiation having a high power density between 500 kW/m2 and 2 MW/m2 for the efficiency benefits set forth above.

As to claim 7, Ederer teaches any suitable means may be used as the source of radiation or heat which scans the layer ([0091], [0151]), but Ederer is silent as to selective local heating of predetermined points is accomplished by scanning with a laser beam. 
Wirth teaches use of a laser for heating because lasers emit a discrete or monochromatic spectrum ([0015]), and thus the wavelength can be optimally adapted to the optical properties of the body to be heated since the radiation intensity is emitted substantially at a single wavelength ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating/irradiating means taught by Ederer to use a laser beam so that the discrete spectrum could be maintained and the wavelength could be optimally adapted to the optical properties of the body to be heated.

	As to claim 8, Ederer teaches wherein selective local heating of predetermined points is accomplished by pointwise application (selective application [0070], by print head [0097]) of an agent increasing an absorption coefficient (absorber [0070], more radiation is absorbed in areas printed with absorber [0110], [0142]), in ink form (oil-based ink [0073]), to the polymer ply of powder or filament ([0070]), and subsequent irradiation with near IR radiation ([0070]).

As to claim 9, Ederer teaches the agent increasing the absorption coefficient is selected to be adapted to the near IR radiation ([0142]). 

As to claim 13, Ederer teaches wherein the preheating of the applied polymer ply of powder or filament on the one hand and the local heating above the sintering or melting temperature on the other hand are each carried out with near IR radiation (see claim 1) with individually set radiation density maximum (individual peak wavelengths [0129]) and/or individually set power density (Ederer teaches using two emitters with individually set radiation wavelength spectra or one emitter with different wavelengths and/or energy input [0108]).

Regarding claim 23, Ederer in view of Wirth teaches a 3D hot-melt process for producing a three-dimensional product essentially from a polymer powder or polymer filaments, including all of the limitations as claimed, as described above for claim 1, except that in the local heating above the sintering or melting temperature, selective local heating of predetermined points is accomplished by scanning with a laser beam.
Ederer teaches any suitable means may be used as the source of radiation or heat which scans the layer ([0091], [0151]), but Ederer is silent as to selective local heating of predetermined points is accomplished by scanning with a laser beam. 
As described above for claim 7, Wirth teaches use of a laser for heating because lasers emit a discrete or monochromatic spectrum ([0015]), and thus the wavelength can be optimally adapted to the optical properties of the body to be heated since the radiation intensity is emitted substantially at a single wavelength ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the heating/irradiating means taught by Ederer to use a laser beam so that the discrete spectrum could be maintained and the wavelength could be optimally adapted to the optical properties of the body to be heated.

Regarding claim 24, Ederer in view of Wirth teaches limitations of claim 23 as set forth above, and Ederer teaches the remaining claim limitations as set forth above for claim 2.

Regarding claim 25, Ederer in view of Wirth teaches limitations of claim 23 as set forth above, and Ederer teaches the remaining claim limitations as set forth above for claim 3.

Regarding claim 26, Ederer in view of Wirth teaches limitations of claim 23 as set forth above, and Wirth teaches the remaining claim limitations as set forth above for claim 5.

Claim 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ederer in view of Wirth as applied to claims 1 and 23 above, and further in view of Barnes, WO 2018/190784 A1 (of record) with evidentiary support from Troughton, Michael J. (2008). Handbook of Plastics Joining - A Practical Guide (2nd Edition) - 9.5 Equipment (of record).

As to claim 6, Ederer in view of Wirth teaches the limitations of claim 1 as set forth above. Ederer teaches radiation of at least one linear halogen radiator or a plurality of halogen radiators, is used as near IR radiation (two infrared halogen emitters [0111], [0129]).
Ederer is silent as to the radiator temperatures, and therefore is silent as to the radiator temperature being more than 2700K, up to 3100K. 
Barnes teaches a fusing process for additive manufacturing wherein a layer of unfused build material is preheated, a fusing agent is dispensed on the build material, and the build material with the fusing agent is irradiated to the fusing temperature ([0010]). Electromagnetic radiation may be used to irradiate the build material ([0013]). The preheating device and the fusing lamp are selected to better match the spectral absorption of the untreated and treated build material, respectively, for increased energy transfer from the lamps to the build material ([0016]-[0017]). Barnes teaches a fusing lamp operating in the range of 2400K to 3500K to achieve the desired level of power absorption for effectively fusing the same build material treated with a black or high absorption low tint liquid fusing agent with no significant heating of the surrounding untreated build material ([0017]).
Troughton teaches that halogen radiators used as radiant heaters for the joining of polymers are used for higher temperatures up to 3000°C (3273K) with maximum emission occurring at wavelengths of 0.9-1.0 μm (near IR) (p. 101, section 9.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the halogen radiator(s) taught by Ederer so that the temperature is more than 2700K, in particular up to 3100K, as taught by Barnes and supported by Troughton because such a temperature provides the conditions for effectively fusing build material treated with a fusing agent without significant heating of the surrounding untreated build material, and because this is a known temperature range for halogen radiators used to join polymeric materials.

Regarding claim 27, Ederer in view of Wirth teaches limitations of claim 23 as set forth above, the remaining claim limitations are rendered obvious by Barnes with support from Troughton as set forth above for claim 6.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ederer in view of Wirth as applied to claims 8-9 above, and further in view of Erickson et al., US 2019/0030788 A1 (of record).

As to claim 10, Ederer in view of Wirth teaches the limitations of claim 9 as set forth above. Ederer states absorbers known from high speed sintering processes may be used ([0086]), the selectively applied liquid may comprise the absorber as well as additional substances ([0089]), and multiple different absorbers may be applied ([0045]). Ederer is silent as to the agent increasing the absorption coefficient being colored. 
Erickson teaches a 3D printing method wherein a polymeric build material is preheated with infrared radiation ([0067]-[0068]), a fusing agent or mechanical tailoring agent including a near radiation absorbing agent is selectively applied to a polymeric build material ([0048], [0075]), and near infrared radiation ([0081]-[0082]) is used to form a layer of the 3D object ([0084]). Erickson teaches the radiation absorbing agent may be a near infrared colorant ([0075]) and may include near infrared absorbing dyes ([0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorber taught by Ederer with the colored absorber taught by Erickson in order to provide the option of selectively imparting color to the three-dimensional product.

As to claim 11, Erickson further teaches wherein in the course of the construction of the three-dimensional product of polymer plies, various agents increasing the absorption coefficient with different colors are used, or the same agents with different colors are used in areas within individual layers or for different layers in their entirety.
In the case of using a separate fusing agent and a mechanical tailoring agent, Erickson teaches both of these may include colorants – the fusing agent including a radiation absorbing binding agent which is a near infrared colorant ([0073]-[0075]), and the mechanical tailoring agent including a colorant of suitable pigment or dye ([0047], [0051]). Erickson also teaches an embodiment wherein a colored ink is added to the print and a separate near infrared dye including a colorant is also used ([0152], Table 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbers taught by Ederer with the different colored absorbers and colorants taught by Erickson in order to provide the option of selectively imparting color to the three-dimensional product.

As to claim 12, Ederer states the selectively applied liquid may comprise the absorber as well as additional substances ([0089]), however Ederer is silent as to the agent increasing the absorption coefficient has a metallic filling, such that metallically conductive areas, or conductive tracks, are incorporated.
Erickson teaches the mechanical tailoring agent, which may include the near infrared radiation absorber ([0048], [0075]), may also include a mechanical reinforcer that can change a mechanical property of a layer ([0022]). The mechanical reinforcer may include a filler material such as metal nanomaterials or metal alloy nanomaterials ([0030]). One of ordinary skill in the art would understand the application of metallic particles to result in metallically conductive areas or, with selective application using inkjet printheads ([0016]), tracks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorber taught by Ederer with the agent having a metallic filling taught by Erickson such that metallically conductive areas, or conductive tracks, are incorporated during the application of at least some polymer plies. Adding the metallic filling would increase the applicability of the process and allow for the creation of composite parts.

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Applicant notes (p. 16) that the preheating step of Ederer is accomplished by an emitter with a wavelength of approximately 3-8 μm, preferably approximately 5 μm (from [0070]), and in amended claim 1, the preheating step is accomplished using near IR radiation as in the sintering step. Applicant argues that claim 1 is patentable over the prior art by the performance of both heating steps by near IR radiation.
The amended limitation has been addressed in the above rejection to show that Ederer also describes preheating using the same means as used for heating in the sintering step, which is referred to throughout as using near IR, and Ederer describes multiple configurations where all of the heat source(s) are near IR emitters. Accordingly, the amended limitation is considered obvious in view of Ederer and it is noted that the requirement was previously presented in and addressed for the dependent claims. 
Applicant states (p. 16) that claim 1 clearly recites “preheating the newly applied particle layer to a first temperature having a predetermined difference to a sintering temperature of the polymer,” and questions whether Ederer’s teaching of “within the sintering window,” reads on the recited limitation. Applicant argues that the prior art fails to teach the recited limitation.
The examiner notes that claim 1 in fact recites (as amended), “the respective polymer ply of powder or filament and is preheated to a temperature with a predetermined difference to the sintering or melting temperature…” or previously, “the respective newly applied polymer ply…is preheated to a temperature with a predetermined difference to the sintering or melting temperature…” As such, the claim does not clearly recite the noted limitation, and the claim as a whole, including the limitation referred to here, is unclear for multiple reasons as set out above under section 35 USC § 112. Regarding whether Ederer teaches preheating to a temperature with a predetermined difference to the sintering or melting temperature, Ederer teaches that the basic temperature (defined in [0049] as selected so as to be suitable with respect to the particulate material) is continually adjusted and set within a temperature band, defined as a temperature range within which regions of the particulate material are heated and then cooled during the construction process [0066], extending within a set range from the melting point of the construction material ([0067], [0099]). The sintering window is defined in [0055] as a temperature range dependent on the melting point of the material. Since Ederer describes regularly adjusting and deliberately setting this basic or preheating temperature to a value dependent on the particulate material used and within a range specifically dependent on the melting point of the material, it would be clear to one of ordinary skill in the art that the preheating temperature is at a predetermined difference from the sintering or melting temperature. Taking into consideration the entirety of the disclosure of Ederer, it is clear that the basic temperature is not chosen arbitrarily, as the focus of the prior art is directed to providing a constant, controllable temperature distribution during the construction process considering the specific material used (see e.g., [0025], [0035]). 
Applicant argues (pp. 16-17) that new claims 23-27 which include the limitations of amended claim 1 are patentable. This is not found persuasive for the reasons set forth above regarding claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200189143 A1, Brandt et al., teach preheating a powder bed and melting a construction material by a laser with a wavelength in the claimed range. The reference also shows that power density is a result effective variable.
US 20200094478 A1, Zediker et al., teach preheating and melting using IR heaters such as lasers with wavelengths in the claimed range.
WO 2018189701 A1, Ferrario, teaches preheating powders using light beams having a wavelength in the claimed range.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754